Exhibit 10.7

ELEVENTH MODIFICATION OF OFFICE LEASE

THIS ELEVENTH MODIFICATION OF OFFICE LEASE (this “Eleventh Modification”) is
entered into as of the              day of                      , 2010, by and
between CRESCENT TC INVESTORS, L.P., a Delaware limited partnership
(“Landlord”), and WESTWOOD MANAGEMENT CORP., a New York corporation (“Tenant”).

RECITALS:

A. The Crescent, a Texas joint venture, predecessor-in-interest to Landlord, and
Tenant executed that certain Office Lease, dated April 9, 1990 (the “Original
Lease”), covering certain space therein designated as Suite 1110, containing
approximately 1,621 rentable square feet (the “Original Premises”), situated on
the eleventh floor of 300 Crescent Court which is part of an office building
commonly known as The Crescent®, located at 100, 200 and 300 Crescent Court,
Dallas, Texas (the “Office Building”).

B. The Original Lease has been amended by (i) that certain First Modification of
Office Lease dated September 11, 1991 (the “First Modification”), pursuant to
which the Original Premises were expanded to include an additional 1,783
rentable square feet to consist of a total of 3,404 rentable square feet;
(ii) that certain Second Modification of Office Lease dated September 27, 1991
(the “Second Modification”), pursuant to which an error in the amount of the
monthly installments of Basic Rental was corrected; (iii) that certain Third
Modification of Office Lease dated October 5, 1994 (the “Third Modification”),
pursuant to which Tenant relocated to Suite 1320, containing approximately 5,322
rentable square feet located in 300 Crescent Court, Dallas, Texas (hereinafter
referred to as the “New Premises”); (iv) that certain Letter Agreement dated
June 15, 1995 (the “Letter Agreement”), pursuant to which the term of the
Original Lease was extended for an additional five (5) years, through and
including March 31, 2000; (v) that certain Fourth Modification of Office Lease
dated April 26, 1996 (the “Fourth Modification”), pursuant to which the New
Premises were expanded to include an additional 2,691 rentable square feet
located at 200 Crescent Court, Dallas, Texas (the “First Expansion Space”) and
an additional 1,770 rentable square feet located in 300 Crescent Court, Dallas,
Texas (the “Second Expansion Space”), and the term of the Original Lease was
extended through June 30, 2001; (vi) that certain Fifth Modification of Office
Lease dated May 30, 1996 (the “Fifth Modification”), pursuant to which the New
Premises were expanded to include an additional 167 rentable square feet located
at 200 Crescent Court, Dallas, Texas (the “Third Expansion Space”); (vii) that
certain Sixth Modification of Office Lease dated September 18, 1997 (the “Sixth
Modification”), pursuant to which the New Premises were expanded to include an
additional 1,038 rentable square feet located at 200 Crescent Court, Dallas,
Texas (the “Fourth Expansion Space”); (viii) that certain Seventh Modification
of Office Lease dated June 24, 1998 (the “Seventh Modification”), pursuant to
which the New Premises were reduced by approximately 3,896 rentable square feet
of space located at 200 Crescent Court, Dallas, Texas (the “Released Space”) and
expanded to include an additional 5,818 rentable square feet located on the
thirteenth floor of 200 and 300 Crescent Court, Dallas, Texas (the “Fifth
Expansion Space”); (ix) that certain Eighth Modification of Office Lease dated
September 21, 1998 (the “Eighth Modification”), pursuant to which an additional
665 rentable square feet located on the thirteenth floor of 200 Crescent Court,
Dallas, Texas (the “Sixth Expansion Space”); (x) that certain Ninth Modification
of Office Lease dated November 25, 2003 (the “Ninth Modification”), pursuant to
which the Lease Term was extended and the New Premises, together with the First
Expansion Space, the Second Expansion Space, the Third Expansion Space, the
Fourth Expansion Space, the Fifth Expansion Space and the Sixth Expansion Space,
and as reduced by the Released Space, were substituted with approximately 22,002
rentable square feet located on the 12th floor of 200 Crescent Court (the
“Current Premises”); and (xi) that certain Tenth Modification of Office Lease
dated February 24, 2004 (the “Tenth Modification”), pursuant to which the
Current Premises were redefined to contain 21,587 rentable square feet of space.

 

The Crescent®/Westwood Management Corporation

5932671v.6   -1-  



--------------------------------------------------------------------------------

C. The Original Lease, as modified by the First Modification, the Second
Modification, the Third Modification, the Letter Agreement, the Fourth
Modification, the Fifth Modification, the Sixth Modification, the Seventh
Modification, the Eighth Modification, the Ninth Modification and the Tenth
Modification, is hereinafter referred to as the “Lease”. Unless otherwise
expressly provided herein, capitalized terms used herein shall have the same
meanings as designated in the Lease.

D. Landlord and Tenant desire to further amend and modify the Lease in certain
respects as provided herein.

AGREEMENT:

In consideration of the sum of Ten Dollars ($10.00), the mutual covenants and
agreements contained herein and in the Lease, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby further amend and modify the Lease as follows:

1. Lease Term. The Lease currently provides that the Lease Term expires on
May 31, 2011. Paragraph 3 of the Lease is hereby modified and amended to provide
that the Lease Term is hereby extended for a period of 126 months, commencing on
June 1, 2011 and continuing through and including November 30, 2021, unless
sooner terminated pursuant to the Lease, as modified by this Eleventh
Modification.

2. Premises. Effective as of the Seventh Expansion Space Commencement Date
(hereinafter defined), the Lease is hereby modified and amended to include Suite
1300, containing approximately 3,968 rentable square feet, located on the 13th
floor of 200 Crescent Court as shown on Exhibit A attached hereto (the “Seventh
Expansion Space”). As used herein, the term “Seventh Expansion Space
Commencement Date” shall be the earliest of (1) the first business day after the
date on which the Landlord Work (defined in the Work Letter attached as Exhibit
B) with respect to the Seventh Expansion Space is Substantially Complete, as
determined pursuant to the Work Letter and Landlord has given Tenant written
notice thereof at least five (5) business days prior to the date on which the
Landlord Work is Substantially Complete, or (2) the date on which the Landlord
Work with respect to the Seventh Expansion Space would have been Substantially
Complete but for Tenant Delay, as such term is defined in the Work Letter and
Landlord has given Tenant written notice thereof at least five (5) business days
prior to the date on which the Landlord Work would have been Substantially
Complete but for Tenant Delay, or (3) the date Tenant takes possession of any
part of the Seventh Expansion Space for purposes of conducting business therein.
Tenant shall have the right to access the Seventh Expansion Space for a period
of up to 30 days prior to the Seventh Expansion Space Commencement Date, for the
sole purpose of installing cabling, furniture, equipment or other personal
property (and Landlord hereby agrees that it shall cause the Landlord Work to be
sufficiently complete as of the 30th day prior to the Seventh Expansion Space
Commencement Date so as to permit Tenant to make such installations), subject to
the terms and provisions of the Lease, as modified hereby, except that Tenant
shall not be required to pay Basic Rental, Additional Rental or any other rent
for the Seventh Expansion Space during such early access. From and after the
Seventh Expansion Space Commencement Date, the term “Premises” wherever used in
the Lease or in this Eleventh Modification shall mean the Current Premises,
together with the Seventh Expansion Space, collectively containing 25,555
rentable square feet. Tenant hereby acknowledges and agrees that the Seventh
Expansion Space is leased by Tenant subject to all terms and conditions of the
Lease, as modified by this Eleventh Modification.

 

The Crescent®/Westwood Management Corp.

5932671v.6   -2-  



--------------------------------------------------------------------------------

3. Basic Rental.

(a) Current Premises. Effective as of June 1, 2011, the Basic Rental due and
payable for the Current Premises shall be in the following amounts:

 

Lease Months

   Annual Basic Rental
Rate Per Rentable
Square Foot      Monthly Basic
Rental Installment  

6/1/11 - 11/30/11

   $ 0       $ 0   

12/1/11 - 11/30/15

   $ 33.50       $ 60,263.71   

12/1/15 - 11/30/17

   $ 34.50       $ 62,062.63   

12/1/17 - 11/30/21

   $ 35.50       $ 63,861.54   

In addition, as of November 1, 2010, Landlord will apply a credit against the
Basic Rental next due and owing for the Current Premises in an amount equal to
$92,680.45.

(b) Seventh Expansion Space. Effective as of the Seventh Expansion Space
Commencement Date, the Basic Rental due and payable for the Seventh Expansion
Space shall be in the following amounts:

 

Lease Months

   Annual Basic Rental
Rate Per Rentable
Square Foot      Monthly Basic
Rental Installment  

SESCD - Month 54 after SESCD

   $ 33.50       $ 11,077.33   

Month 55 after SESCD - Month 78 after SESCD

   $ 34.50       $ 11,408.00   

Month 79 after SESCD - 11/30/21

   $ 35.50       $ 11,738.67   

 

The Crescent®/Westwood Management Corp.

5932671v.6   -3-  



--------------------------------------------------------------------------------

SESCD = Seventh Expansion Space Commencement Date

Month = One full calendar month

Notwithstanding anything to the contrary contained in the foregoing, Landlord
agrees to abate the Basic Rental payable for the Seventh Expansion Space for a
period of 6 months commencing on the Seventh Expansion Space Commencement Date.
Rent for any partial month shall be prorated on a daily basis. All Rent shall be
payable in accordance with the terms and provisions of the Lease, as modified by
this Eleventh Modification.

4. Operating Expense Stop.

(a) Effective as of September 1, 2010, Paragraph 1(h) of the Lease is modified
and amended to provide that the term “Operating Expense Stop” shall mean the
following:

“The amount of the Actual Operating Expenses for the Project for the calendar
year 2011 (grossed up to full occupancy).”

(b) For the purposes of determining the component of Actual Operating Expenses
for the calendar year 2011 that consists of real estate taxes, such real estate
taxes for 2011 shall be grossed up to be the amount that would be payable if the
Office Building were fully assessed with all tenants paying full rent for their
premises (as opposed to free rent or abated rent).

5. Controllable Operating Expense Cap. Effective as of June 1, 2011, Paragraph
6(a) of the Lease is modified and amended to provide that the Controllable
Expenses (hereinafter defined) shall not increase by more than 6% over
Controllable Expenses in the previous calendar year, on a non-cumulative,
compounded basis. The term “Controllable Expenses” means all Actual Operating
Expenses excluding expenses relating to the cost of utilities, insurance, and
real estate taxes.

6. Condition of Premises. Landlord agrees to cause leasehold improvements to be
constructed in the Premises pursuant to the Work Letter attached hereto as
Exhibit B, which shall be executed by Landlord, Tenant, and Landlord’s
construction manager, Crescent Property Services, Inc.

 

The Crescent®/Westwood Management Corp.

5932671v.6   -4-  



--------------------------------------------------------------------------------

7. Termination Option. Tenant shall have the option to terminate this Lease with
respect to all or part of the Premises effective on November 30, 2016 (the
“Termination Date”), provided (a) Tenant gives written notice thereof to
Landlord no later than November 30, 2015, and (b) no uncured event of default
exists under the Lease at the time of the giving of such notice nor on the
Termination Date (following the expiration of any applicable notice and cure
period provided in the Lease). However, if Tenant elects to terminate the Lease,
as modified hereby, with respect to only a portion of the Premises located on
the 12th floor of 200 Crescent Court or any other floor which Tenant leases in
its entirety, Tenant shall be responsible for the costs of converting such floor
to a multi-tenant floor, including constructing a multi-tenant corridor, in
compliance with applicable Laws. Additionally, Tenant’s right to terminate
hereunder is conditioned upon the continued payment by Tenant of all Basic
Rental, Additional Rental, parking charges, charges for electrical service and
any other charges due by Tenant under the Lease (collectively referred to herein
as “Rent”) through and including the Termination Date in accordance with the
terms of the Lease, and payment in full by Tenant, such payment to be delivered
to Landlord on or before the Termination Date, of a cash sum equal to
$1,064,739.83, which amount constitutes (i) the unamortized cost (using an
amortization rate of 8%) of all tenant improvement allowances and leasing
commissions incurred by Landlord in connection with the Lease, as modified by
this Eleventh Modification, and (ii) three (3) times the Basic Rental payable
for the month of November, 2016 (collectively, the “Termination Payment”). If
Tenant exercises its option to terminate this Lease with respect to only a
portion of the Premises, the Termination Payment shall be reduced
proportionately by multiplying $1,064,739.83 by a fraction, the numerator of
which is the number of rentable square feet of space with respect to which the
Lease is being terminated, and the denominator of which is 25,555 rentable
square feet. After Landlord’s receipt of the Termination Payment and all Rent
through and including the Termination Date, and so long as Tenant has
surrendered the Premises (or the portion thereof with respect to which the Lease
is terminated, in the case of a partial termination) in the condition required
under the Lease as modified by this Eleventh Modification, neither party shall
have any rights, liabilities or obligations under the Lease with respect to the
Premises (or the portion thereof with respect to which the Lease is terminated,
in the case of a partial termination) for the period accruing after the
Termination Date, except those which, by the provisions of the Lease, expressly
survive the termination of the Lease.

8. Option to Extend. Rider No. 1 attached to the Ninth Modification is hereby
deleted in its entirety and replaced with Rider No. 1 attached hereto.

9. Right of First Refusal. Rider No. 2 attached to the Ninth Modification is
hereby deleted in its entirety and replaced with Rider No. 2 attached hereto.

10. Expansion Option. Tenant shall have an option to expand the Premises in
accordance with Rider No. 3 attached hereto.

11. Parking. Effective as of June 1, 2011, the Parking Agreement attached to the
Ninth Modification as Rider No. 3 is hereby modified and amended to provide that
Tenant shall have the right to lease a total of up to 77 unreserved parking
spaces in the Parking Facilities (4 of which may be converted to reserved
parking spaces). The rates payable by Tenant for such parking spaces shall be
fixed for the period commencing on June 1, 2011 and continuing through May 31,
2013 at $70.00 for each unreserved parking space, plus any taxes thereon, and
$150.00 for each reserved parking space, plus any taxes thereon. Commencing on
June 1, 2013, the rates payable for such parking spaces shall be fixed through
November 30, 2021 at $90.00 for each unreserved parking space, plus any taxes
thereon, and $180.00 for each reserved parking space, plus any taxes thereon.
During any Renewal Period or extension of the Lease Term, Tenant shall pay
Landlord’s quoted monthly contract rates (as set from time to time) for each
unreserved and reserved parking permit, plus any taxes thereon.

12. Non-Disturbance Agreement. Within 30 days after the full execution of this
Eleventh Modification, Landlord shall obtain a non-disturbance agreement for the
benefit of Tenant from the current mortgagee of the Project substantially in the
form attached hereto as Exhibit C.

 

The Crescent®/Westwood Management Corp.

5932671v.6   -5-  



--------------------------------------------------------------------------------

13. After Hours Heat and Air Conditioning. Effective as of June 1, 2011,
Paragraph 10 of the Ninth Modification is hereby deleted in its entirety.
Instead, effective as of June 1, 2011, Paragraph 7(a) of the Lease is modified
and amended to delete the second parenthetical in subparagraph (ii) and replace
it with the following language: “Tenant, upon such notice as is reasonably
required by Landlord, and subject to the capacity of the Building systems, may
request heat and air conditioning service (“HVAC Service”) during hours other
than the hours listed in the preceding sentence (hereinafter called “Normal
Business Hours”). Tenant shall pay Landlord for such additional service at a
rate equal to $40.00 per operating hour per floor (the “Hourly HVAC Charge”),
with a one hour minimum. Landlord shall have the right, upon 30 days prior
written notice to Tenant, to adjust the Hourly HVAC Charge from time to time,
but not more than once per calendar year, based proportionately upon increases
in HVAC Service costs, which costs include utilities, taxes, surcharges, labor,
equipment, maintenance and repair. Notwithstanding the foregoing, Landlord
agrees to waive the Hourly HVAC Charge for up to 248 hours of additional HVAC
Service requested by Tenant after Normal Business Hours in each lease year
during the Lease Term. Such waiver shall not be cumulative (in other words, if
Tenant does not use 248 hours of additional HVAC Service in any given lease
year, Landlord’s agreement to waive the Hourly HVAC Charge will not be increased
in the following lease year by the number of such unused hours). In addition,
the costs for any HVAC Service at times other than Normal Business Hours shall
be reduced to the extent that any other tenant on the same floor has requested
such service, with such overall cost to be prorated among all tenants on the
floor requesting such HVAC Service.”

14. Electricity. The following parameters constitute building standard
electrical design capacity (“Building Standard Electricity”): (i) the total
demand electrical load of all electrical equipment, including lighting, serving
the Premises shall not exceed an average of 4 watts multiplied by the number of
rentable square feet in the Premises delivered through the electrical riser to
the electrical room on the floor where the Premises are located; (ii) the demand
electrical load for lighting shall comply with the National Electric Code, as
revised from time to time, and all other applicable Laws; (iii) emergency power
shall be limited to egress lighting only and at Landlord’s option shall be
provided by Tenant’s battery backup fixtures or Landlord’s emergency power
system; and (iv) no electrical equipment shall exceed the safe and lawful
capacity of the existing electrical circuit(s) and facilities serving the
Premises. Any requirements, services or equipment in excess or contravention of
the foregoing parameters (or any combination thereof) shall constitute above
building standard electrical services subject to Landlord’s approval and
Tenant’s compliance with the other applicable provisions of the Lease, as
modified by this Eleventh Modification. However, the cost of purchasing and
installing any above building standard electrical equipment approved by Landlord
(including submeters) shall be paid at Tenant’s expense, but may be paid out of
the Construction Allowance to the extent sufficient funds are available.
Landlord has installed a new primary power feed to the Project from the Lemon
Avenue Substation, and a sub-cycle transfer switch in both electric vaults with
emergency backup feed from the Fairmount 5 substation (the “Electrical System
Upgrades”). The cost of the Electrical System Upgrades shall not constitute an
Actual Operating Expense nor shall the costs be paid out of the Construction
Allowance pursuant to the Work Letter.

 

The Crescent®/Westwood Management Corp.

5932671v.6   -6-  



--------------------------------------------------------------------------------

15. Broker. Tenant represents and warrants that no broker or agent has
represented Tenant in connection with this Eleventh Modification, other than
Jones Lang LaSalle Brokerage, Inc. (“Broker”) whose commission shall be paid by
Landlord in accordance with a separate agreement between Landlord and Broker.
Except as provided in the immediately preceding sentence, each party shall
indemnify and defend the other party against any Claims for real estate
commissions or fees in connection with this Eleventh Modification made by any
other party claiming through the indemnifying party. The foregoing
indemnification obligation of each indemnifying party shall include
indemnification of any affiliates or subsidiaries of the foregoing, and all of
their respective officers, directors, employees, shareholders, members,
partners, agents and contractors (and, in the case of Landlord as the
indemnified party, shall include Landlord’s mortgagees and the manager of the
Office Building).

16. ERISA Representation. Tenant represents that (i) neither Tenant nor any
entity controlling or controlled by Tenant owns a five percent (5%) or more
interest (within the meaning of Prohibited Transaction Class Exemption 84-14) in
JPMorgan Chase Bank, N.A. (“JPMorgan”) or any of JPMorgan’s affiliates, and
(ii) neither JPMorgan, nor any of its affiliates, owns a five percent (5%) or
more interest in Tenant or any entity controlling or controlled by Tenant.

17. Prohibited Persons and Transactions. Tenant represents to Landlord: (i) that
neither Tenant nor any person or entity that directly owns a 10% or greater
equity interest in it, nor any of its officers, directors or managing members,
is a person or entity with whom U.S. persons or entities are restricted from
doing business under regulations of the Office of Foreign Asset Control (“OFAC”)
of the Department of the Treasury (including those named on OFAC’s Specially
Designated and Blocked Persons List) or under Executive Order 13224 (the
“Executive Order”) signed on September 24, 2001, and entitled “Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or
Support Terrorism”, or other Applicable Laws (each such person, a “Prohibited
Person”), (ii) that Tenant’s activities do not violate the International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001, or the
regulations or orders promulgated thereunder, as they may be amended from time
to time, or other anti-money laundering laws (the “Anti-Money Laundering Laws”),
and (iii) that throughout the term of the Lease, as modified by this Eleventh
Modification, Tenant shall comply with the Executive Order and with the
Anti-Money Laundering Laws.

18. Attorneys’ Fees. If either party institutes a suit against the other for
violation of or to enforce any covenant or condition of the Lease, as amended by
this Eleventh Modification, or if either party intervenes in any suit in which
the other is a party to enforce or protect its interest or rights, the
prevailing party shall be entitled to all of its costs and expenses, including
reasonable attorneys’ fees. The term “prevailing party” is defined to mean the
party who obtains a determination of wrongful conduct by the other party
regardless of whether actual damages are awarded.

19. Time of the Essence. Time is of the essence with respect to Tenant’s
execution and delivery of this Eleventh Modification to Landlord. If Tenant
fails to execute and deliver a signed copy of this Eleventh Modification to
Landlord by 5:00 p.m. (Dallas, Texas time), on December 14, 2010, it shall be
deemed null and void and shall have no force or effect, unless otherwise agreed
in writing by Landlord. Landlord’s acceptance, execution and return of this
document shall constitute Landlord’s agreement to waive Tenant’s failure to meet
the foregoing deadline.

 

The Crescent®/Westwood Management Corp.

5932671v.6   -7-  



--------------------------------------------------------------------------------

20. Miscellaneous. This Eleventh Modification shall become effective only upon
full execution and delivery of this Eleventh Modification by Landlord and
Tenant. This Eleventh Modification contains the parties’ entire agreement
regarding the subject matter covered by this Eleventh Modification, and
supersedes all prior correspondence, negotiations, and agreements, if any,
whether oral or written, between the parties concerning such subject matter.
There are no contemporaneous oral agreements, and there are no representations
or warranties between the parties not contained in this Eleventh Modification.
Except as modified by this Eleventh Modification, the terms and provisions of
the Lease shall remain in full force and effect, and the Lease, as modified by
this Eleventh Modification, shall be binding upon and shall inure to the benefit
of the parties hereto, their successors and permitted assigns. In case of a
conflict between the Lease and this Eleventh Modification, the terms of this
Eleventh Modification shall control.

21. Ratification. Landlord and Tenant hereby ratify and confirm their respective
obligations under the Lease and each party represents and warrants to the other
that to its current actual knowledge, it has no defenses thereto. Additionally,
Tenant further confirms and ratifies that, as of the date hereof, (a) the Lease
is and remains in good standing and full force and effect, and (b) to its
current actual knowledge, Tenant has no claims, counterclaims, set-offs or
defenses against Landlord arising out of the Lease or in any way relating
thereto. Landlord confirms that, to its current actual knowledge, Tenant is not
in default under the Lease.

[Remainder of page intentionally left blank]

 

The Crescent®/Westwood Management Corp.

5932671v.6   -8-  



--------------------------------------------------------------------------------

EXECUTED as of the day and year first above written.

LANDLORD:

CRESCENT TC INVESTORS, L.P.,

a Delaware limited partnership

 

By:   Crescent TCI GP, LLC.,  

a Delaware limited liability company,

its general partner

 

  By:  

 

  Name:  

 

  Title:  

 

TENANT:

WESTWOOD MANAGEMENT CORP.,

a New York corporation

 

By:  

 

Name:  

 

Title:  

 

 

The Crescent®/Westwood Management Corp.

5932671v.6   -9-  



--------------------------------------------------------------------------------

EXHIBIT A-1

OUTLINE AND LOCATION OF SEVENTH EXPANSION SPACE

LOGO [g138349exa_10.jpg]

 

The Crescent®/Westwood Management Corp.

5932671v.6   A-1-i  



--------------------------------------------------------------------------------

EXHIBIT A-2

OUTLINE AND LOCATION OF RIGHT OF FIRST REFUSAL SPACE

LOGO [g138349exa_11.jpg]

 

The Crescent®/Westwood Management Corp.

5932671v.6   A-2-i  



--------------------------------------------------------------------------------

LOGO [g138349exa_12.jpg]

 

The Crescent®/Westwood Management Corp.

5932671v.6   A-2-ii  



--------------------------------------------------------------------------------

LOGO [g138349exa_13.jpg]

 

The Crescent®/Westwood Management Corp.

5932671v.6  

A-2-iii

 



--------------------------------------------------------------------------------

EXHIBIT A-3

OUTLINE AND LOCATION OF EXPANSION SPACE

LOGO [g138349exa_14.jpg]

 

The Crescent®/Westwood Management Corp.

5932671v.6   A-3-i  



--------------------------------------------------------------------------------

EXHIBIT A-4

OUTLINE AND LOCATION OF SWING SPACE

LOGO [g138349exa_15.jpg]

 

The Crescent®/Westwood Management Corp.

5932671v.6  

A-4-i

 



--------------------------------------------------------------------------------

LOGO [g138349exa_16.jpg]

 

The Crescent®/Westwood Management Corp.

5932671v.6   A-4-ii  



--------------------------------------------------------------------------------

LOGO [g138349exa_17.jpg]

 

The Crescent®/Westwood Management Corp.

5932671v.6   A-4-iii  



--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER

This Work Letter is attached as an Exhibit to an Eleventh Modification of Office
Lease (the “Eleventh Modification”) between CRESCENT TC INVESTORS, L.P., as
Landlord, and WESTWOOD MANAGEMENT CORP., as Tenant. Unless otherwise specified,
all capitalized terms used in this Work Letter shall have the same meanings as
in the Lease (as defined in the Eleventh Modification), as modified by the
Eleventh Modification. In the event of any conflict between the Lease, as
modified by the Eleventh Modification, and this Work Letter, the latter shall
control. Pursuant to the terms of the Property Management Agreement executed by
Landlord and Crescent Property Services, Inc. (“CPS”), CPS has agreed to perform
certain obligations as Landlord’s agent and on Landlord’s behalf, including the
obligations set forth below. The term “Premises” as used in this Work Letter,
shall mean the Current Premises together with the Seventh Expansion Space
notwithstanding that the Seventh Expansion Space Commencement Date has not
occurred.

1. Approved Construction Documents.

(A) Construction Documents. No later than February 1, 2011, Tenant shall submit
to CPS complete, finished and detailed architectural, mechanical, electrical and
plumbing drawings and specifications to include Tenant’s partition and furniture
layout, reflected ceiling, telephone and electrical outlets and equipment rooms,
doors (including hardware and keying schedule), glass partitions, windows (if
any), critical dimensions, structural loading requirements, millwork, finish
schedules, air conditioning and heating systems, ductwork and electrical
facilities, together with all supporting information and delivery schedules (the
“Construction Documents”). It is acknowledged that the Landlord Work shall
include the construction of a stairwell connecting the portions of the Premises
situated on the 12th and 13th floors, and the Construction Documents shall
include plans for such stairwell. The Construction Documents shall be prepared
by HKS Inc. or other architects and/or engineers approved by Landlord in writing
in advance, which approval shall not be unreasonably withheld, conditioned or
delayed. The Construction Documents shall comply with Laws and shall be
presented in a format reasonably acceptable to CPS for filing with the
appropriate governmental authorities for required permits and licenses.

(B) CPS’s Approval. Within ten (10) Business Days following receipt of Tenant’s
Construction Documents, CPS (or its designated architectural and/or engineering
firm) shall approve or disapprove such documents in writing. CPS’s approval
shall not be unreasonably withheld. In the event CPS fails to respond with its
approval or disapproval within such ten (10) Business Day period, Tenant may
deliver to CPS a second written request for approval, which request shall state
in bold, conspicuous and all capital letters “CPS’S RESPONSE IS REQUIRED WITHIN
5 BUSINESS DAYS OR PLANS WILL BE DEEMED APPROVED”. In the event CPS fails to
respond to such notice within five (5) Business Days after CPS’s receipt of such
second request, the applicable plans and specifications shall be deemed
approved. If CPS disapproves, CPS shall provide Tenant in writing specific
reasons for such disapproval. Tenant shall submit corrected Construction
Documents within ten (10) days of receipt of CPS’s disapproval notice. CPS shall
approve or disapprove the corrected Construction Documents within five
(5) additional days from receipt thereof. Upon CPS’s approval or deemed
approval, the Construction Documents shall become the “Approved Construction
Documents”.

 

The Crescent®/Westwood Management Corp.

5932671v.6   B-i  



--------------------------------------------------------------------------------

2. Competitive Bids. CPS and Tenant shall mutually select and approve a maximum
of five (5) but not less than three (3) general contractors who will provide
competitive lump sum bids for the Landlord’s Work according to the Approved
Construction Documents. Only subcontractors from Landlord’s approved
subcontractor list shall be allowed to work on the mechanical, electrical and
plumbing components of the Building; provided however, Landlord’s approved
subcontractor list shall include not less that three (3) subcontractors in each
of the mechanical, electrical, and plumbing trades. Only Landlord’s designated
subcontractor for fire alarm components shall be allowed to work on the same.
Tenant shall have the right, but not the obligation, to be involved in the bid
process with all rights of CPS including selection of the bidders, bid receipt
and review, and all bid and award processes including, but not limited to,
contractor interviews, preparation of bid invitation, receipt and qualification
of bids, and selection of the low qualified bidder. CPS shall enter into a
contract with the mutually selected low qualified bidder on Landlord’s standard
form of contract.

3. Landlord’s Contributions.

(A) Construction Allowance. Landlord will provide a construction allowance equal
to the product of (i) $34.50, multiplied by (ii) the number of rentable square
feet in the Current Premises plus the number of rentable square feet in the
Seventh Expansion Space, which is $881,647.50 (the “Construction Allowance”),
toward the cost of constructing the Landlord Work. Payments shall be made
directly to Landlord’s contractor performing the Landlord Work. The cost of
(a) all space planning, design, consulting or review services and construction
drawings related to the Landlord Work, (b) extension of electrical wiring from
Landlord’s designated location(s) to the Premises, (c) purchasing and installing
all building equipment for the Premises (including any submeters and other above
building standard electrical equipment approved by CPS), (d) required metering,
re-circuiting or re-wiring for metering, equipment rental, engineering design
services, consulting services, studies, and construction services, (e) materials
and labor incurred in connection with the performance of the Landlord Work, and
(f) an asbestos survey of the Premises if required by applicable Law, shall all
be included in the cost of the Landlord Work and may be paid out of the
Construction Allowance, to the extent sufficient funds are available for such
purpose. In addition, Tenant’s costs for (i) moving, staging, and temporary
requirements associated with Tenant’s improvements, (ii) communications and data
cabling (in the Premises and in the Swing Space), (iii) security,
(iv) consulting and management services, (v) Tenant’s legal fees in negotiating
this Eleventh Modification, and (vi) purchasing and installing workstations,
furniture, fixtures and other equipment for the Premises, may be paid out of the
Construction Allowance to the extent sufficient funds are available, by
reimbursement to Tenant for such actual third party costs within 30 days after
receipt of an invoice therefore; provided, however, if Tenant so requests,
Landlord shall pay such amounts directly to Tenant’s vendors within 30 days
after Tenant has provided Landlord an invoice addressed to Landlord from such
vendor together with evidence of Tenant’s approval thereof and other necessary
documentation to reasonably establish the amount owed to such vendor. Costs to
Tenant or applied to the Construction Allowance shall exclude, (a) bonding,
(b) work or change orders not approved in advance by Tenant and (c) overtime or
accelerated work schedules that are not approved in advance by Tenant. Tenant
acknowledges that an asbestos survey will probably be required by applicable Law
and that the time required for such asbestos surveys should be incorporated in
Tenant’s construction planning. In addition, and provided that there are
sufficient funds available in the Construction Allowance after completion of the
Landlord Work as provided herein, Tenant may utilize the remaining portion of
the Construction Allowance toward a credit against Basic Rental (the “Rent
Credit”). The Rent Credit will be credited to the next rent becoming due under
the Lease. Subject to the foregoing regarding the Rent Credit (which right to
utilize the Rent Credit shall extend beyond the end of the twelfth (12th) month
following the Effective Date of this Eleventh Modification), the Construction
Allowance made available to Tenant under this Work Letter must be utilized for
its intended purpose within twelve (12) months of the Effective Date of the
Eleventh Modification or be forfeited with no further obligation on the part of
Landlord.

 

The Crescent®/Westwood Management Corp.

5932671v.6   B-ii  



--------------------------------------------------------------------------------

(B) Landlord’s Other Contributions. Notwithstanding anything to the contrary
contained in this Eleventh Modification, Landlord shall, at its sole expense and
without deduction from the Construction Allowance, provide the following in
connection with the Landlord’s Work:

(i) The fit plan with up to two (2) revisions.

(ii) Electrical service available from the electrical closet on the 13th floor
for use in the 13th floor Premises of a capacity not less than the Building
Standard Electricity including panels and circuit breakers in place, along with
an isolated grounding system (such work to be completed prior to Substantial
Completion). At no time during the Lease Term shall electrical service for the
12th floor Premises be reduced below the level of such service existing as of
the date of this Eleventh Modification.

(iii) All work in common areas of the Building, including, but not limited to,
common corridors and common elevator lobbies shall be completed to the 13th
floor Premises as required (such work to be completed prior to Substantial
Completion).

(iv) New commodes and urinals (with auto-flushers) in both the men’s and women’s
restrooms on the 12th floor. All building standard restroom work shall be
completed and meet all ADA requirements. Landlord has replaced all of the
commodes this year and will replace the urinals on both of Tenant’s floors prior
to Substantial Completion. In addition, Landlord will replace all wall and floor
tile with new Building standard tile in both men’s and women’s restrooms on the
12th and 13th floors prior to Substantial Completion; provided, however, with
respect to any full floor leased by Tenant, Tenant shall have the right to
select the color of such tile, and if Tenant so elects, Tenant shall have the
right to upgrade the tile and restroom finishes above Building standard with
respect to any full floor leased by Tenant, and in such event the cost of such
upgrades shall be paid from the Construction Allowance, to the extent sufficient
funds are available, and otherwise by Tenant.

 

The Crescent®/Westwood Management Corp.

5932671v.6   B-iii  



--------------------------------------------------------------------------------

(v) Installation of a rear entrance/exit (the “Entrance/Exit”) on the portion of
the Premises on the 13th floor (said installation to be completed prior to
January 31, 2011). Landlord represents that Hunters Glen/Ford, Ltd. (“HGF”) and
Landlord have entered into an amendment to HGF’s lease in the Office Building
pursuant to which the approximately 69 rentable square feet of space previously
constituting a portion of the premises leased by HGF (and which space is
necessary for a common corridor in order to accommodate the installation of said
Entrance/Exit) has been deleted from HGF’s lease. Notwithstanding anything to
the contrary contained in this Eleventh Modification, if the installation of the
Entrance/Exit is not completed in accordance with all applicable Laws on or
before March 31, 2011, then Tenant shall be entitled to an abatement of Basic
Rental with respect to the Seventh Expansion Space (in addition to any other
abatement of Basic Rental provided for in this Eleventh Modification) for a
period equal to the length of time between March 31, 2011 and the date on which
the Entrance/Exit is completed in accordance with all applicable Laws.

4. Construction.

(A) General Terms. Subject to the terms of this Work Letter, CPS agrees to cause
leasehold improvements to be constructed in the Premises (the “Landlord Work”)
in a good and workmanlike manner in accordance with the Approved Construction
Documents. Tenant acknowledges that neither Landlord nor CPS is an architect or
engineer, and that the Landlord Work will be designed and performed by
independent architects, engineers and contractors. Accordingly, Landlord and CPS
do not guarantee or warrant that the Approved Construction Documents will comply
with Laws or be free from errors or omissions, or that the Landlord Work will be
free from defects, and neither Landlord nor CPS will have any liability
therefor. However, Landlord will warrant the construction and installation of
the Landlord Work for a period of 12 months after the date such Landlord Work is
Substantially Complete on the same basis under which Landlord requires its
contractors and architects to warrant such work. In addition, CPS’s approval of
the Construction Documents or the Landlord Work shall not be interpreted to
waive or otherwise modify the terms and provisions of the Lease. Except with
respect to the economic terms set forth in Paragraph 3 of this Work Letter, the
terms and provisions contained in this Work Letter shall survive the completion
of the Landlord Work and shall govern in all applicable circumstances arising
under the Lease throughout the term of the Lease, including the construction of
future improvements in the Premises. Tenant acknowledges that the Approved
Construction Documents must comply with (i) the definitions used by CPS for the
electrical terms used in this Work Letter, (ii) the electrical and HVAC design
capacities of the Building, (iii) Landlord’s policies concerning communications
and fire alarm services, provided that the policies concerning communications do
not limit competitive bidding to multiple subcontractors, and (iv) Landlord’s
policies concerning Tenant’s electrical design parameters, including harmonic
distortion. Upon Tenant’s request, CPS will provide Tenant a written statement
outlining items (i) through (iv) above.

 

The Crescent®/Westwood Management Corp.

5932671v.6   B-iv  



--------------------------------------------------------------------------------

(B) ADA Compliance. Landlord shall, as an Operating Expense, be responsible for
ADA (and any applicable state accessibility standard) compliance for the core
areas of the Building (including elevators, Common Areas, and service areas),
the Project’s parking facilities and all points of access into the Project.
Tenant shall, at its expense, be responsible for ADA (and any applicable state
accessibility standard) compliance in the Premises, including restrooms on any
floor now or hereafter leased or occupied in its entirety by Tenant, its
Affiliates or transferees. Neither Landlord nor CPS shall be responsible for
determining whether Tenant is a public accommodation under ADA or whether the
Approved Construction Documents comply with ADA requirements, including
submission of the Approved Construction Documents for review by appropriate
state agencies. Such determinations, if desired by Tenant, shall be the sole
responsibility of Tenant.

(C) Occupancy During Landlord Work. The Landlord Work in the Current Premises
shall be conducted at such time as may be mutually agreed upon by Landlord and
Tenant in writing. Tenant, at its expense, shall move any furniture or equipment
that Landlord may request to accommodate such Landlord Work, or Tenant shall pay
for such moving if it is conducted by any third parties. Tenant acknowledges
that Landlord will be conducting the Landlord Work while Tenant is in possession
of the Current Premises, and agrees that Landlord, its agents, employees and
contractors shall have the right to enter the Current Premises during business
hours to conduct the Landlord Work. Tenant understands that the Landlord Work to
be performed pursuant to this Work Letter may result in noise, vibration, dirt,
dust, odors, and other circumstances commonly attendant to construction. Tenant
hereby waives any claim of injury or inconvenience to Tenant’s business,
interference with Tenant’s business, loss of occupancy or quiet enjoyment of the
Current Premises, or any other loss occasioned by such entry or the performance
of the Landlord Work required pursuant to the terms of this Work Letter, and the
same shall not relieve Tenant of any obligations under the Lease, as modified by
this Eleventh Modification. Landlord will attempt to minimize the disruption to
Tenant’s business during its performance of the Landlord Work. No entry into the
Premises by Landlord under this Work Letter shall be deemed a forcible or
unlawful entry into the Current Premises or a detainer of the Current Premises,
or an eviction, actual or constructive, of Tenant from the Current Premises, or
any part of the Current Premises, nor shall such entry entitle Tenant to damages
or an abatement of Rent or other charges that the Lease (as modified by this
Eleventh Modification) requires Tenant to pay. Tenant shall reasonably cooperate
with Landlord and its contractors and shall not in anyway impede, inhibit or
hinder any of the Landlord Work. CPS agrees to diligently pursue the completion
of the Landlord Work in the Current Premises subject to the terms and conditions
of this subparagraph (C).

 

The Crescent®/Westwood Management Corp.

5932671v.6   B-v  



--------------------------------------------------------------------------------

(D) Substantial Completion. The Landlord Work shall be deemed to be
“Substantially Complete” with respect to the Seventh Expansion Space on the date
that (i) all Landlord Work with respect to the Seventh Expansion Space (other
than any details of construction, mechanical adjustment or any other similar
matter, the noncompletion of which does not materially interfere with Tenant’s
use or occupancy of the Seventh Expansion Space) has been performed in
accordance with the Approved Construction Documents (as modified by any Change
Order approved in writing by Landlord and Tenant), (ii) CPS has obtained all
required final inspection approvals and/or necessary certificates allowing
occupancy from all applicable authorities, (iii) all Building systems and
equipment and that of the Landlord Work are fully tested and operational, and
(v) at least thirty (30) days have elapsed after Tenant has been afforded access
to all parts of the Seventh Expansion Space for installation of communications
cabling, and server and IDF equipment installations (which will be performed
concurrently with the Landlord Work). Prior to the Premises (or any portion
thereof) being delivered to Tenant, a representative of Landlord and a
representative of Tenant shall walk through the Premises (or such portion
thereof) and jointly prepare a list of minor items which, in the mutual opinion
of Landlord and Tenant, have not been fully completed or which require repair
(the “Punch List Items”). Landlord shall cause its contractor to complete or
repair the Punch List Items within 30 days after the date of the “walk-through”.
Tenant shall not be entitled to any abatement of any rental obligations as
pertains to the Premises pending completion of the Punch List Items. In the
event that Tenant takes possession of any portion of the Premises following the
construction of Landlord Work in such portion of the Premises in the absence of
having created a punch list, Tenant will be deemed to have waived its right to
create a punch list with respect to such portion of the Premises and shall be
deemed to have accepted such portion of the Premises in its “as is” condition.
Time is of the essence in connection with the obligations of CPS and Tenant
under this Work Letter. Neither Landlord nor CPS shall be liable or responsible
for any claims incurred (or alleged) by Tenant due to any delay in achieving
Substantial Completion for any reason. Tenant’s sole and exclusive remedy for
any delay in achieving Substantial Completion for any reason other than Tenant
Delay (defined below) shall be the resulting postponement (if any) of the
Seventh Expansion Space Commencement Date and the commencement of rental
payments for the Seventh Expansion Space under the Eleventh Modification.
“Tenant Delay” means any act or omission of Tenant or its agents, employees,
vendors or contractors that actually delays the Substantial Completion of the
Landlord Work, including: (i) Tenant’s failure to furnish information or
approvals within any time period specified in this Lease, including the failure
to prepare or approve preliminary or final plans by any applicable due date;
(ii) Tenant’s selection of long-lead equipment or materials; (iii) changes
requested or made by Tenant to previously approved plans and specifications; or
(iv) performance of work in the Premises by Tenant or Tenant’s contractor(s)
during the performance of the Landlord Work.

 

The Crescent®/Westwood Management Corp.

5932671v.6   B-vi  



--------------------------------------------------------------------------------

(E) Swing Space. Landlord agrees that Tenant may temporarily occupy certain
“Swing Space” (herein so called) during the performance of the Landlord Work in
the portion of the Current Premises occupied by Tenant’s Investment Group
(herein so called). The Swing Space shall consist of Landlord’s choice of either
the 6th floor or 7th floor of 200 Crescent Court, or the 9th floor of 100
Crescent Court as shown on Exhibit A-4 attached to the Eleventh Modification.
Tenant’s occupancy of the Swing Space shall be subject to all terms and
conditions contained in the Lease, as modified by this Eleventh Modification,
except that Tenant shall not be obligated to pay Basic Rental or Additional
Rental for the Swing Space, but Tenant shall be required to pay electrical costs
for the Swing Space in accordance with Paragraph 7(b) of the Lease. The Swing
Space will be delivered to Tenant in its AS IS condition and Landlord makes no
warranties or representations with respect thereto. Tenant shall be solely
responsible for the cost of relocating to and from the Swing Space. Tenant’s
right to occupy the Swing Space shall terminate when the Landlord Work in the
portion of the Current Premises occupied by Tenant’s Investment Group is
Substantially Complete and Tenant is able to lawfully occupy same. After the
payment of all electrical costs due and owing for the Swing Space, and so long
as Tenant has surrendered the Swing Space broom-clean, vacant and in the
condition existing as of the date of Landlord’s delivery of the same (reasonable
wear and tear excepted), neither party shall have any rights, liabilities or
obligations under the Lease, as modified by this Eleventh Modification, for the
period accruing after the date on which Tenant vacates the Swing Space, except
those which, by the provisions of the Lease, as modified by this Eleventh
Modification, expressly survive the termination of the Lease, as modified by
this Eleventh Modification.

5. Costs.

(A) Change Orders and Cost Overruns. CPS’s and Tenant’s written approval is
required in advance of all changes to, and deviations from, the Approved
Construction Documents (each, a “Change Order”), including any (i) omission,
removal, alteration or other modification of any portion of the Landlord Work,
(ii) additional architectural or engineering services, (iii) changes to
materials, whether building standard materials, specially ordered materials, or
specially fabricated materials, or (iv) cancellation or modification of supply
or fabrication orders. Except as otherwise expressly provided in this Work
Letter, all costs of the Landlord Work in excess of the Construction Allowance
including Change Orders requested by Tenant and approved by CPS which increase
the cost of the Landlord Work (collectively, “Cost Overruns”) shall be paid by
Tenant to Landlord within 10 days of receipt of Landlord’s invoice. In addition,
at either Landlord’s or CPS’s election, Tenant shall prepay any projected Cost
Overruns within 10 days of receipt of Landlord’s invoice for same (subject to
reconciliation between the parties, in case of any underpayment or overpayment
by Tenant, once the actual total costs of construction are determined). CPS may
stop or decline to commence all or any portion of the Landlord Work until such
payment (or prepayment) of Cost Overruns is received. Tenant’s failure to pay,
when due, any Cost Overruns or the cost of any Change Order shall constitute an
event of default under the Lease, as modified by the Eleventh Modification,
subject to applicable notice and cure periods.

(B) Construction Supervisory Fee. Landlord shall not charge a construction
supervisory fee in connection with the Landlord’s Work.

6. Acceptance. By taking possession of the Seventh Expansion Space for the
purpose of conducting its business, Tenant agrees and acknowledges that (a) the
Seventh Expansion Space is usable by Tenant as intended; (b) neither Landlord
nor CPS has any further obligation to perform any Landlord Work or other
construction (except punchlist items, if any agreed upon by CPS and Tenant in
writing) with respect to the Seventh Expansion Space; and (c) both the Building
(other than portions of the Current Premises with respect to which Landlord Work
is not complete) and the Seventh Expansion Space are satisfactory in all
respects.

 

The Crescent®/Westwood Management Corp.

5932671v.6   B-vii  



--------------------------------------------------------------------------------

7. Window Coverings. Tenant shall have the right to install window shades in the
Premises, at Tenant’s expense (which may be paid out of the Construction
Allowance to the extent sufficient funds are available); provided, however the
existing perimeter window blinds shall remain in place and the shades will be
installed over such blinds. Landlord shall have the right to approve of the
color and finish of the window shades prior to installation of same.

 

CPS:

CRESCENT PROPERTY SERVICES, INC.,

a Delaware corporation

 

By:  

 

Name:  

 

Title:  

 

 

TENANT:

WESTWOOD MANAGEMENT CORP.,

a New York corporation

 

By:  

 

Name:  

 

Title:  

 

AGREED, ACKNOWLEDGED AND ACCEPTED

by Landlord as of      the day of             , 2010:

CRESCENT TC INVESTORS, L.P.,

a Delaware limited partnership

 

By:  

Crescent TCI GP, LLC,

a Delaware limited liability company,

its general partner

  By:  

 

  Name:  

 

  Title:  

 

 

The Crescent®/Westwood Management Corp.

5932671v.6   B-viii  



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT

AGREEMENT

THIS AGREEMENT is made and entered into as of the date set forth below by and
between Westwood Management Corp., a New York corporation (“Tenant”); Crescent
TC Investors, L.P., a Delaware limited partnership (“Landlord”); and Bank of
America, N.A., as successor by merger to LaSalle Bank, N.A., as Trustee for the
registered holders of Greenwich Capital Commercial Funding Corp., Commercial
Mortgage Trust 2005-GG3, Commercial Mortgage Pass-Through Certificates, Series
2005-GG3, whose Sub-Servicer is Midland Loan Services, Inc. (collectively,
“Lender”), as follows:

RECITALS

LENDER is now the holder of a Mortgage or Deed of Trust, which secures or will
secure a Note in the original principal amount of $214,770,000.00. The Mortgage
or Deed of Trust and any other security instruments, executed by the Landlord in
favor of Lender, encumber the real property, together with the buildings and
improvements on that property, described as “Exhibit A”, which is attached to
this document; and

TENANT is the holder of a lease (the “Lease”) dated April 9, 1990 from Landlord,
further amended by instrument(s) dated September 11, 1991, September 27,
1991, October 5, 1994, June 15, 1995, April 26, 1996, May 30,
1996, September 18, 1997, June 24, 1998, September 21, 1998, November 25,
2003, February 24, 2004, and December             , 2010 (such lease, together
with the amendments referenced above, are collectively referred to as “the
Lease”) covering certain premises more particularly described in the Lease
(referred to later as the “Leased Premises”); and

TENANT, LANDLORD AND LENDER desire to confirm their understanding with respect
to the Lease and the Mortgage or Deed of Trust;

ACCORDINGLY, in consideration of the mutual covenants and agreements contained
in this instrument, Tenant, Landlord and Lender agree and covenant as follows:

1. Now and at all times in the future, the Lease and the rights of the Tenant
shall be subject and subordinate to the above Mortgage or Deed of Trust, and to
all renewals, modifications or extensions of that Mortgage. However, such
renewals, modifications and extensions shall be subject and entitled to the
benefits of the terms of this Agreement.

 

The Crescent®/Westwood Management Corp.

5932671v.6   C - i  



--------------------------------------------------------------------------------

2. So long as Tenant is not in default in the payment of rent or in Tenant’s
performance of any of the terms, covenants or conditions of the Lease (beyond
any period given Tenant to cure such default):

 

  a) Lender shall not diminish nor interfere with Tenant’s possession of the
Leased Premises, or Tenant’s rights and privileges under the Lease or lease
renewals, modifications or extensions that may be affected in accordance with
any options under the Lease.

 

  b) Tenant’s occupancy of the Leased Premises shall not be disturbed, affected
or impaired by Lender during the term of the Lease or any such renewals,
modifications or extensions of the Lease.

 

  c) Tenant, or any leasehold mortgagee of Tenant (“Tenant’s Mortgagee”) shall
not be named or joined in any action or proceeding brought by lender to enforce
any of its rights in the event of default under the Note, Mortgage (or Deed of
Trust), unless such joinder be required by law for effecting those remedies
available under the security instruments. Such joinder would ONLY be for the
purposes of effecting those remedies, but not for the purpose of terminating the
Lease or affecting Tenant’s right to possession.

 

  d) If the interests of Landlord shall be transferred to and owned by Lender by
reason of foreclosure or other proceedings or by any other manner, and Lender
succeeds to the interests of the Landlord under the Lease, Tenant shall be bound
to Lender under all of the terms, covenants and conditions of the Lease for the
balance of the term remaining and for any extensions or renewals which may be
effected in accordance with any option granted in the Lease, with the same force
and effect as if Lender were the Landlord under the Lease. Tenant agrees to
attorn to Lender as its Landlord, such attornment to be effective and
self-operative without the execution of any further instruments on the part of
any of the parties to this Agreement immediately upon Lender succeeding to the
interest of the Landlord under the Lease. The respective rights and obligations
of Tenant and Lender upon such attornment, to the extent of the then remaining
balance of the term of the Lease and any such extensions and renewals, shall be
and are the same as now set forth. The parties’ intent is to incorporate the
Lease in this Agreement by reference with the same force and effect as if set
forth at length in this Agreement.

3. During the period of Lender’s ownership of Landlord’s interest in the Lease,
Tenant and Tenant’s Mortgagee shall have the same remedies against Lender for
the breach of an agreement contained in the Lease that Tenant and Tenant’s
Mortgagee would have had against the Landlord if Lender had not succeeded to
Landlord’s interest; provided, however, that even though provisions in the Lease
may be to the contrary, Lender shall not be:

(a) liable for any act or omission of any prior landlord arising under the Lease
(including the Landlord) or subject to any offsets, defenses or counterclaims
which Tenant may have against any prior landlord arising under the Lease
(including the Landlord); or,

 

The Crescent®/Westwood Management Corp.

5932671v.6   C - ii  



--------------------------------------------------------------------------------

(b) bound by any rents or additional rent which Tenant might have paid for more
than the current month to any prior landlord (including the Landlord); or

(c) bound by any amendment or modification of the Lease made without its
consent; or,

(d) liable for any security deposited under the Lease unless such security has
been physically delivered to Lender.

Provided, however, that the Lender shall not be relieved from responsibility for
failure to perform any obligation under the Lease which, although such failure
may have begun prior to Lender succeeding to Landlord’s interest, thereafter
continues. In such event, Lender’s responsibility shall be determined as if the
failure had first arisen upon the day Landlord’s title to the Subject Property
succeeds to Lender.

4. Tenant shall promptly notify Lender of any default, act or omission of
Landlord which would give Tenant the right, immediately or after the lapse of a
period of time, to cancel or terminate the Lease or to claim a partial or total
eviction (“a Landlord Default”). In the event of a Landlord Default, the Tenant
shall not exercise any such termination or cancellation rights available to it
and shall not claim a partial or total eviction until it has given written
notice of such Landlord Default to Lender; and Lender has failed within thirty
(30) days after Lender receives such notice, to cure or remedy the Landlord
Default. If the same can not be reasonably remedied within such thirty-day
period, then Lender shall have a reasonable period for remedying such Landlord
Default. However, in any event, Lender’s time to cure such default shall not be
less than the period of time the Landlord would be entitled to cure such default
pursuant to the terms of the Lease. Lender shall have no obligation under this
paragraph to remedy any Landlord Default. During the time period that Lender is
afforded the opportunity to cure such Landlord Default, Tenant’s rights and
remedies against Landlord on account of such Landlord Default shall not be
suspended (other than Tenant’s right to terminate or cancel the Lease and
Tenant’s right to claim a partial or total eviction) but Tenant shall have the
right to pursue all such rights and remedies against Landlord if such Landlord
Default continues beyond the time period given to Landlord to cure such default
as provided in the Lease.

5. The terms “holder of a mortgage” and “Lender” or any similar term in this
document or in the Lease shall be deemed to include Lender and any of its
successors or assigns, including anyone who shall have succeeded to Landlord’s
interests by, through or under foreclosure of the Mortgage or Deed of Trust, or
by deed in lieu of such foreclosure or otherwise.

 

The Crescent®/Westwood Management Corp.

5932671v.6   C - iii  



--------------------------------------------------------------------------------

6. The Landlord has assigned or will assign to Lender all of Landlord’s right,
title and interest in the Lease by an Assignment of Rents and Leases (“Rent
Assignment”). If in the future there is a default by the Landlord in the
performance and observance of the terms of the Note or Mortgage or Deed of
Trust, the Lender may, at its option under the Rent Assignment, require that all
rents and all other payments due under the Lease be paid directly to Lender.
Upon notification to that effect by the Lender to the Landlord and the Tenant,
the Landlord HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS the Tenant and the Tenant
agrees to pay any payments due under the terms of the Lease to the Lender. Such
payments shall constitute payments under the terms of the Lease and Landlord
shall have no claim against Tenant by reason of such payments made to Lender.
Tenant shall make such payments to Lender regardless of any right of setoff,
counterclaim or other defense that Tenant may have against Landlord. Neither the
Rent Assignment nor its implementation shall diminish any obligation of the
Landlord under the Lease or impose any such obligations on the Lender.

7. Any notice, or request or other communication required by this Agreement to
be given shall be in writing and shall be: (a) personally delivered; or,
(b) sent via nationally recognized overnight courier; or, (c) transmitted by
postage prepaid registered or certified mail, return receipt requested. All such
notices, requests or other communications shall be addressed to Tenant, Landlord
or Lender at the addresses set forth below or such other address as the parties
shall in like manner designate. All such notices and requests shall be deemed to
have been given on the first to occur of: (i) the actual date received, or
(ii) the date of delivery if personally delivered; or (iii) five (5) days
following posting if transmitted by mail.

If to Tenant:

If to Landlord:

 

  With a copy to:   And to: 200 Crescent Court   200 Crescent Court   777 Main
Street Suite 250   Suite 250   Suite 2000 Dallas, Texas 75201   Dallas, Texas
75201   Fort Worth, Texas 76102 Attn: Property Manager   Attn: Senior Vice
President,   Attn: Legal Department Phone #: (214) 880-4500   Property
Management   Phone #: (817) 321-2100 Fax #: (214) 880-4506   Phone: (214)
880-4545   Fax #: (817) 321-2080   Fax: (214) 880-4547  

 

The Crescent®/Westwood Management Corp.

5932671v.6   C - iv  



--------------------------------------------------------------------------------

If to Lender:

Midland Loan Services, Inc.

10851 Mastin Blvd., Suite 700

Overland Park, KS 66210

Attention:                                 , Asset Manager

8. This Agreement may NOT be modified except by a written agreement signed by
the parties or their respective successors in interest. This Agreement shall
inure to the benefit of and be binding upon the parties, their successors and
assigns (including any party who succeeds to the interest of Landlord through
foreclosure of the Mortgage or Deed of Trust or by a deed in lieu of foreclosure
or otherwise).

[Remainder of page intentionally left blank]

 

The Crescent®/Westwood Management Corp.

5932671v.6   C - v  



--------------------------------------------------------------------------------

IN RATIFICATION OF THIS AGREEMENT, the parties have placed their signatures and
seals below, by and through their duly authorized officers on this date,
                                        , 2010.

“LENDER”

Bank of America, N.A., as successor by merger to LaSalle Bank, N.A as Trustee
for the registered holders of Greenwich Capital Commercial Funding Corp.,
Commercial Mortgage Trust 2005-GG3, Commercial Mortgage Pass-Through
Certificates, Series 2005-GG3, by and through its Sub-Servicer, Midland Loan
Services, Inc.

 

By  

 

          Bradley J. Hauger  

        Senior Vice President and

        Servicing Officer

 

STATE OF KANSAS   )      )    ss. COUNTY OF JOHNSON   )   

On this          day of                     , 2010, before me, a Notary Public
in and for the State of Kansas, personally appeared Bradley J. Hauger,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person who executed this instrument, on oath stated that he was
authorized to execute the instrument, and acknowledged that he is the Senior
Vice President and Servicing Officer of Midland Loan Services, Inc., to be the
free and voluntary act and deed of said company for the uses and purposes
mentioned in the instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day and
year first above written.

 

(seal)

  

 

     

 

      (Print Name)       NOTARY PUBLIC in and for the State of Kansas.         

My appointment expires                     

 

The Crescent®/Westwood Management Corp.

5932671v.6   C - vi  



--------------------------------------------------------------------------------

“TENANT”

WESTWOOD MANAGEMENT CORP.,

a New York corporation

By

 

 

Its

 

 

 

STATE OF                                                 )      )    ss.
COUNTY OF                                             )   

On this          day of                     , 2010, before me, a Notary Public
in and for the State of                     , personally appeared
                                         personally known to me (or proved to me
on the basis of satisfactory evidence) to be the person who executed this
instrument, on oath stated that he/she was authorized to execute the instrument,
and acknowledged that he/she is the                                          of
Westwood Management Corp., to be the free and voluntary act and deed of said
corporation for the uses and purposes mentioned in the instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day and
year first above written.

 

(seal)   

 

     

 

      (Print Name)       NOTARY PUBLIC in and for the State of      
                                 .         

My appointment expires                     

 

The Crescent®/Westwood Management Corp.

5932671v.6  

C - vii

 



--------------------------------------------------------------------------------

“LANDLORD”

CRESCENT TC INVESTORS, L.P.,

a Delaware limited partnership

By:

 

Crescent TCI GP, LLC, a Delaware

limited liability company, its general

partner

  By  

 

  Its  

 

 

STATE OF                                                 )      )    ss.
COUNTY OF                                             )   

On this          day of                     , 2010, before me, a Notary Public
in and for the State of                     , personally appeared
                                         personally known to me (or proved to me
on the basis of satisfactory evidence) to be the person who executed this
instrument, on oath stated that he/she was authorized to execute the instrument,
and acknowledged that he/she is the                                          of
                                        , to be the free and voluntary act and
deed of said                              for the uses and purposes mentioned in
the instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day and
year first above written.

 

(seal)   

 

     

 

      (Print Name)       NOTARY PUBLIC in and for the State of      
                                 .         

My appointment expires                     

 

The Crescent®/Westwood Management Corp.

5932671v.6   C - viii  



--------------------------------------------------------------------------------

RIDER NO. 1

OPTIONS TO EXTEND

A. Renewal Period. Tenant may, at its option, extend the Lease Term for all or
any part of the Premises then existing for two renewal periods of five years
each (each a “Renewal Period”) by written notice to Landlord (the “Renewal
Notice”) given no later than nine (9) months prior to the expiration of the
Lease Term (or the prior Renewal Period, as applicable), provided that at the
time of such notice and at the commencement of such Renewal Period, (i) Tenant
(together with all Permitted Transferees) remains in occupancy of at least one
full floor in the Office Building, and (ii) no uncured event of default exists
under the Lease (following the expiration of any applicable notice and cure
period provided in the Lease). In the event Tenant exercises its option to
extend the Lease Term with respect to only a portion of the Premises, the
remaining Premises shall be leasable space with windows and access from a common
corridor, as reasonably determined by Landlord. The Basic Rental payable during
each Renewal Period shall be at the Market Rental Rate (hereinafter defined) for
the Premises. Except as provided in this Rider No. 1, all terms and conditions
of the Lease, as amended by the Eleventh Modification, shall continue to apply
during each Renewal Period.

B. Acceptance. Within 30 days of the Renewal Notice, Landlord shall notify
Tenant of the Basic Rental for such Renewal Period (the “Rental Notice”). Tenant
may either accept or object to the terms set forth in the Rental Notice by
written notice (the applicable of the “Acceptance Notice” or the “Objection
Notice”) to Landlord given within 15 days after receipt of the Rental Notice. If
Tenant timely delivers the Objection Notice to Landlord, Landlord and Tenant
shall negotiate in good faith the Basic Rental rate and other economic terms for
the applicable Renewal Period; provided, however, if following the determination
of such Basic Rental rate and other economic terms for the applicable Renewal
Period, Tenant determines in its sole and absolute discretion that such rate and
terms are unacceptable, Tenant shall have the right to rescind its prior
exercise of the option to extend in question by giving Landlord written notice
thereof within ten (10) days after the date of such determination, in which
event this Lease shall end at the expiration of the then-current Lease Term. If
Tenant timely delivers its Acceptance Notice, Tenant shall, within 15 days after
receipt, execute a lease amendment confirming the Basic Rental and other terms
applicable during the Renewal Period. If Tenant fails timely (i) to deliver the
applicable of its Acceptance Notice or Objection Notice, or (ii) if applicable,
to execute and return the required lease amendment, then this Option to Extend
shall automatically expire and be of no further force or effect. In addition,
this Option to Extend shall terminate upon assignment of the Lease or subletting
of the Premises (other than in connection with a Permitted Transfer) resulting
in Tenant and its Permitted Transferees not occupying at least one full floor in
the Office Building.

 

The Crescent®/Westwood Management Corp.

5932671v.6   Rider No. 1 - i  



--------------------------------------------------------------------------------

C. Market Rental Rate. The “Market Rental Rate” is the rate (or rates) a willing
tenant would pay and a willing landlord would accept for a comparable
transaction (e.g., renewal, expansion, relocation, etc., as applicable, in
comparable space in the Office Building) as of the commencement date of the
applicable term, neither being under any compulsion to lease and both having
reasonable knowledge of the relevant facts, considering the highest and most
profitable use if offered for lease in the open market with a reasonable period
of time in which to consummate a transaction. In calculating the Market Rental
Rate, all relevant factors will be taken into account, including the location
and quality of the Office Building, lease term, amenities of the Project,
condition of the space and any concessions and allowances commonly being offered
by Landlord for comparable transactions in the Project. The parties agree that
the best evidence of the Market Rental Rate will be the rate stated in documents
evidencing comparable transactions in the Office Building executed within the l2
months immediately prior to the date of the Renewal Notice.

 

The Crescent®/Westwood Management Corp.

5932671v.6  

Rider No. 1 - ii

 



--------------------------------------------------------------------------------

RIDER NO. 2

RIGHT OF FIRST REFUSAL

Provided the Lease (as defined in the Eleventh Modification to which this Rider
No. 2 is attached) is then in full force and effect with at least twelve months
remaining in the Lease Term (as extended by this Eleventh Modification) and
provided further that Tenant (together with all Permitted Transferees) remains
in occupancy of at least one full floor in the Office Building and no event of
default, as defined in Paragraph 13 of the Lease, shall remain uncured
(following the expiration of any applicable notice and cure period provided in
the Lease), Tenant shall have the continuing right of first refusal as
hereinafter described to lease that portion of the space to be leased to a
prospective tenant (the “Offered Space”) which is all or part of the space (the
“Right of First Refusal Space”) located on the 13th floor of 200 Crescent Court,
Dallas, Texas, the 12th floor of 300 Crescent Court, and the 12th floor of 100
Crescent Court (more specifically shown on Exhibit A-2 attached hereto) at such
time as such space becomes Available (as defined below), exercisable at the
following times and upon the conditions set forth below. The Right of First
Refusal Space (or the applicable portion thereof) shall be deemed “Available” at
such time as such space is no longer any of the following: (i) leased or
occupied; (ii) assigned or subleased by the then-current tenant of the space;
(iii) re-leased by the then-current tenant of the space by renewal, extension or
renegotiation (whether agreed to prior to or after the date of this Eleventh
Modification); or (iv) subject to an expansion option, right of first refusal,
preferential right or similar obligation existing under any other tenant leases
for the Project as of the date of this Eleventh Modification. Landlord
represents that as of the date of this Eleventh Modification, no party has
rights superior to Tenant’s with respect to the Right of First Refusal Space (or
any portion thereof) other than an existing right in favor of HGF with respect
to the 13th floor of 200 Crescent Court. Landlord agrees not to grant any
superior rights to HGF with respect to the Right of First Refusal Space other
than those existing in favor of HGF as of the date of this Eleventh
Modification.

1. If Landlord enters into negotiations with a prospective tenant to lease the
Offered Space, Landlord shall notify Tenant of such fact (the “ROFR Notice”) and
shall include in such ROFR Notice the rent, term, and other terms (including,
but not limited to, finish out, moving allowances and design fees) at which
Landlord is prepared to accept for such Offered Space from such prospective
tenant. Tenant shall have a period of five (5) Business Days from the date of
delivery of the ROFR Notice to notify Landlord whether Tenant elects to exercise
the right granted hereby to lease the Offered Space. If Tenant fails to give any
notice to Landlord within the required five (5) Business Day period, Tenant
shall be deemed to have waived its right to lease the Offered Space.

2. If Tenant so waives its right to lease the Offered Space (either by giving
written notice thereof or by failing to give any notice), Landlord shall have
the right to lease the Offered Space to the prospective tenant upon economic
terms which are not materially less favorable to Landlord than those set forth
in the ROFR Notice, and upon the execution of such lease between Landlord and
the prospective tenant this Right of First Refusal as to the Offered Space shall
thereafter be null, void and of no further force or effect; provided, however,
Landlord shall again be required to comply with this Rider No. 2 if such Offered
Space subsequently becomes Available again during the Lease Term.

 

The Crescent®/Westwood Management Corp.

5932671v.6  

Rider No. 2 - i

 



--------------------------------------------------------------------------------

3. If Landlord does not enter into a lease with such prospective tenant covering
the Offered Space, Landlord shall not thereafter engage in other lease
negotiations with respect to the Right of First Refusal Space without first
complying with the provisions of this Rider No. 2.

4. Upon the exercise by Tenant of its right of first refusal as provided in this
Rider No. 2, Landlord and Tenant shall, within fifteen (15) days after Tenant
delivers to Landlord notice of its election, enter into an amendment to the
Lease incorporating the Offered Space into the Premises to be coterminous with
the Lease Term, upon the economic terms and conditions as Landlord notified
Tenant pursuant to paragraph 1 above. Notwithstanding the foregoing, if Tenant
exercises a Right of First Refusal at any time prior to November 30, 2012 the
following terms shall apply: (a) the Basic Rental payable by Tenant for such
space shall be at the then current rate specified for the Current Premises in
this Eleventh Modification and will thereafter increase as the Basic Rental
rates increase for the Current Premises, (b) the Term with respect to the
Offered Space will expire on the same date as the Lease as modified by this
Eleventh Modification, (c) Tenant shall receive a tenant improvement allowance
equal to $34.50 per rentable square foot in such space multiplied by a fraction
having as its numerator the number of months remaining in the Lease Term as of
the commencement date of such space and having as its denominator 126, and
(d) the Basic Rental abatement for such space shall be reduced proportionately
to account for the difference in the Lease Term applicable to such space, which
Basic Rental abatement shall be for a period equal to the product of (i) six
(6) months, multiplied by (ii) a fraction having as its numerator the number of
months remaining in the Lease Term as of the commencement date of such space and
having as its denominator 126 (with such Basic Rental abatement accruing to the
first Basic Rental payable under the Lease, as modified by this Eleventh
Modification, with respect to such space).

5. Any assignment or the subletting by Tenant of the Premises pursuant to
Paragraph 9 of the Lease (other than to a Permitted Transferee) resulting in
Tenant and its Permitted Transferees not occupying at least one full floor in
the Office Building shall terminate the right of first refusal of Tenant
contained herein. The right of first refusal granted herein is personal to
Westwood Management Corp. and its Permitted Transferees and shall not be
assignable to any other person or entity.

 

The Crescent®/Westwood Management Corp.

5932671v.6  

Rider No. 2 - ii

 



--------------------------------------------------------------------------------

RIDER NO. 3

OPTION TO EXPAND

A. Expansion Space. Tenant shall have the option to lease approximately 2,683
rentable square feet on the 13th floor of 200 Crescent Court, as shown on
Exhibit A-3 to the Eleventh Modification (the “Expansion Space”), for a term
commencing on the “Expansion Space Commencement Date” (hereinafter defined) and
continuing through the expiration or earlier termination of the Lease Term (as
it may be extended or renewed); provided that (i) Tenant gives Landlord written
notice (the “Expansion Notice”) no later than July 1, 2012; (ii) no uncured
event of default exists under the Lease (following the expiration of any
applicable notice and cure period provided in the Lease) at the time of such
Expansion Notice or the Expansion Space Commencement Date; and (iii) Tenant and
its Permitted Transferees remain in occupancy of the entire Premises. Landlord
represents that the Expansion Space is not subject to an expansion option, right
of first refusal, preferential right or similar obligation, or any other right
which is superior to Tenant’s rights with respect to the Expansion Space,
existing under any other tenant lease for the Project as of the date of this
Eleventh Modification (other than the rights of the existing tenant of the
Office Building referenced in Paragraph C of this Rider No. 3. The Basic Rental
payable for the Expansion Space shall be at the rates then in effect for the
Current Premises, including any projected rate increases over the Lease Term,
and the Construction Allowance and Basic Rental abatement available for the
Expansion Space shall be reduced proportionately to account for the difference
in the Lease Term applicable to the Expansion Space, by multiplying each by a
fraction, the numerator of which is the number of months remaining in the Lease
Term as of the Expansion Space Commencement Date and the denominator of which is
126 (with the Basic Rental abatement accruing to the first Basic Rental payable
under the Lease with respect to the Expansion Space. This Option to Expand shall
terminate upon assignment of this Lease or subletting of more than 25% of the
Premises, other than to a Permitted Transferee. The Expansion Space shall be
reduced to the extent Tenant leases any portion thereof, whether or not pursuant
to a formal option provision in the Lease.

B. Acceptance. If Tenant timely delivers its Expansion Notice, Tenant shall,
within 15 days after Landlord’s written request, execute and return a lease
amendment adding the Expansion Space as part of the Premises for all purposes
under the Lease (including any extensions or renewals) effective as of the
Expansion Space Commencement Date and confirming the Basic Rental and other
terms applicable to the Expansion Space. Such lease amendment shall, if
applicable, contain a work letter using substantially the same form attached to
this Eleventh Modification, governing any leasehold improvements in the
Expansion Space. If Tenant fails timely to (i) deliver its Expansion Notice or
(ii) execute and return the required lease amendment, then this Option to Expand
shall automatically expire and be of no further force or effect.

 

The Crescent®/Westwood Management Corp.

5932671v.6   Rider No. 3 - i  



--------------------------------------------------------------------------------

C. Expansion Space Commencement Date. The term “Expansion Space Commencement
Date” shall be the earliest to occur of (i) the first business day after the
date on which Landlord Work with respect to the Expansion Space is Substantially
Complete, or (ii) the date on which the Landlord Work would have been
Substantially Complete but for Tenant Delay or (iii) the date Tenant takes
possession of any portion of the Expansion Space for purposes of conducting
business therein. The anticipated Expansion Space Commencement Date is 9 months
following the date on which Tenant delivers the Expansion Notice (subject to
extension for Tenant Delays) Landlord shall not be liable for any delay or
failure to tender possession of the Expansion Space by the anticipated Expansion
Space Commencement Date for any reason, including by reason of any holdover
tenant or occupant, nor shall such failure invalidate the Lease or extend the
Lease Term. Tenant acknowledges that the Expansion Space is currently leased by
another tenant of the Building through December 31, 2012 and that such tenant
has an option to renew its lease with respect to the Expansion Space beyond
December 31, 2012, but that if the current tenant does exercise such option to
renew its lease, Landlord agrees that it will exercise its option to relocate
such current tenant to other space in the Office Building.

D. Substantially Complete. As used herein the term “Substantially Complete”
shall have the same meaning as set forth in the Work Letter that is attached as
Exhibit B to this Eleventh Modification except that all references to
(i) “Premises” or “Seventh Expansion Space” shall be understood to refer to the
“Expansion Space”, and (ii) “Landlord Work” shall be understood to refer to the
Landlord Work required to be done with respect to the Expansion Space.

E. Condition of Premises. The Expansion Space shall be tendered in an “as-is”
condition. However, any required leasehold improvements to the Expansion Space
shall be constructed in accordance with the Work Letter attached to this
Eleventh Modification (as modified to conform to the requirements of this Rider
No. 3).

 

The Crescent®/Westwood Management Corp.

5932671v.6  

Rider No. 3 - ii

 